Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective September
1, 2007 by I-TRAX, INC., a Delaware corporation with a principal business office
located at 40 Burton Hills Blvd., Suite 200, Nashville, Tennessee 37215 (the
“Company”), and BRADLEY S. WEAR, an individual residing at 103 Indian Lake
Court, Hendersonville, Tennessee 37075 (“Executive”).


The Company and Executive desire to enter into this Agreement on the terms set
forth in this Agreement.


In consideration of the mutual covenants and premises contained in this
Agreement, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Company and Executive, the Company and
Executive agree as follows:


1.           Term of Employment.  Upon the terms set forth in this Agreement,
the Company employs Executive and Executive accepts employment with the Company
for the period of three years (such period, the “Original Term”), unless sooner
terminated in accordance with the provisions of Section 4 below.  Upon the
expiration of the Original Term, the term of the Executive’s employment will
automatically extend for successive one-year periods (each such period, an
“Additional Term”) unless the Additional Term is sooner terminated in accordance
with the provisions of Section 4 below or unless on or before 90 days prior to
the end of the Original Term or any Additional Term, Executive or the Company
notifies the other in writing that the Executive’s employment under this
Agreement will not be extended beyond the Original Term or the applicable
Additional Term.


2.           Title and Capacity.  Executive will serve as Senior Vice President
and Chief Financial Officer of the Company and will perform the duties
commensurate with such position and such other duties as the Company’s Chief
Executive Officer or the Board of Directors (the “Board”) may assign to the
Executive.  Executive will devote attention and energies on a full-time basis to
the above duties, and Executive will not, during the term of this Agreement,
actively engage in any other for profit business activity.


3.           Compensation and Benefits.


3.1           Salary.  During the Original Term and any Additional Term, the
Company will pay Executive an annual base salary of $240,000 and such
discretionary bonuses, if any, as the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion may determine in accordance
with the Management Incentive Plan (“MIP”) plan adopted by the Compensation
Committee.  Executive’s initial target incentive under the MIP will be 40% of
annual base salary and is attached as Exhibit A to this Agreement.  Executive
will be eligible for annual increases in base salary commensurate with other
executives of the Company.


3.2           Payment in Installments.  The Company will pay Executive’s annual
base salary in periodic installments in accordance with the Company’s general
payroll practices, after withholding for all Federal, state and local taxes and
other required deductions.  The Company will pay the bonus at such time as the
Compensation Committee determines in its sole discretion.
 
 
 

--------------------------------------------------------------------------------



 
3.3           Benefits.  Provided Executive meets and continues to meet the
full-time and any and all other eligibility requirements set forth in the
Company’s Employee Manual and benefits plans sponsored by the Company, the
Company will make available to Executive the standard full-time employee
benefits and benefit plans, subject to employee cost sharing provisions and
other provisions of such benefits and benefit plans.  Notwithstanding the
preceding, the Company may change, modify, amend, eliminate, or terminate any
benefit or benefit plan or change the employee cost sharing provisions of any
such benefit or benefit plan, and if the Company does so, thereafter Executive
will be entitled only to then available standard full-time employee benefits and
benefit plans.


3.4           Paid Time Off.  Executive is entitled to 25 paid time off days per
year to be accrued in accordance with the Company’s Executive PTO policy, as
amended from time to time, and taken at such times as may be approved by the
Executive’s immediate supervisor or the Chief Executive Officer of the Company.


3.5           Expenses.  The Company will reimburse Executive for all reasonable
travel, entertainment and other expenses incurred or paid by Executive in
connection with, or related to, the performance of his duties under this
Agreement in accordance with the Travel and Expense Policy published by the
Company’s Finance Department, as amended from time to time.


3.6           Stock Options.  The Company will grant Executive options to
acquire 125,000 shares of the Company’s common stock under the Company’s 2001 or
2000 Equity Compensation Plan (the “Plan Options”).  The Plan Options will be
granted by the Board or the Compensation Committee, as applicable, at the Board
of Directors or Compensation Committee meeting held by the Company to ratify
this Agreement.  The exercise price of the Plan Options will equal the closing
price on the American Stock Exchange on the date of that meeting.  This grant
will be memorialized in a formal stock option award agreement.  The Company will
grant Executive options to acquire an additional 75,000 shares of the Company’s
common stock under the Company’s 2001 or 2000 Equity Compensation Plan (the
“Additional Plan Options”) if the Executive meets expectations under the
Company’s 2008 Associate Development Program.  The Additional Plan Options will
be granted by the Board or the Compensation Committee, as applicable, at the
Board of Directors or Compensation Committee meeting that follows the completion
of the 2008 Associate Development Program.  The exercise price of the Additional
Plan Options will equal to the closing price on the American Stock Exchange on
the date of that meeting.


4.           Employment Termination.  The employment of Executive by the Company
under this Agreement will terminate upon the occurrence of any of the following:


4.1           Expiration of Term.  At the election of Executive or the Company
upon the expiration of the Original Term or any Additional Term if Executive or
the Company notified the other pursuant to Section 1 above that Executive’s
employment under this Agreement will not be extended for the applicable
Additional Term.
 
 

--------------------------------------------------------------------------------


 

 
4.2           Cause.  At the election of the Company, for “cause” as defined
below, immediately upon written notice by the Company to Executive.  “Cause” for
termination is deemed to exist by reason of (a) any action by Executive
resulting in the conviction of Executive of, or the entry of a plea of guilty or
nolo contendere by Executive to, any crime involving moral turpitude, any
felony, or any misdemeanor involving misconduct or fraud in business activities,
(b) any breach of a fiduciary duty involving personal profit, (c) Executive’s
willful failure to perform his duties under this Agreement, (d) Executive’s
willful misconduct, recklessness or gross negligence in the performance of his
duties under this Agreement, (e) any action by Executive that violates Section 6
below, or (f) repeated refusal or failure by Executive to comply with the
reasonable directives of the Executive’s immediate supervisor or the Chairman of
the Board of the Company; provided, however, that the Company may terminate
Executive’s employment under Sections 4.2(c), (e) or (f) above only after
Executive fails (x) to commence and continue to correct or cure each specific
instance comprising cause within 10 days of receipt by Executive of written
notice of the Executive’s immediate supervisor or the Chairman of the Board
identifying each instance constituting cause or (y) to correct or cure each
identified instance within 45 days of receipt of such notice.


4.3           Without Cause.  At the election of the Company, at any time, upon
30 days written notice for any reason whatsoever other than for cause.


4.4           Death or Disability.  Upon Executive’s death or 30 days after
Executive’s disability.  “Disability” means the inability of Executive, due to a
physical or mental disability, to perform the duties contemplated under this
Agreement for a period of three consecutive months or for a cumulative period of
four months within any six consecutive months.  A physician satisfactory to
Executive and the Company will determine if Executive is disabled.  If Executive
and the Company cannot agree on a physician within 30 days of either party’s
written notice to the other, Executive and the Company will each select a
physician, who will together select a third physician.  The determination of the
physician(s) as to disability will be binding on all parties.


4.5           Termination by Executive.  At the election of Executive: (a) at
any time if his health should become impaired to an extent that makes the
continued performance of his duties under this Agreement hazardous to his
physical or mental health or his life, as certified by a physician designated by
Executive and reasonably acceptable to the Company; (b) for “good reason” upon
delivery of written notice of such “good reason” to the Company; or (c) upon 90
days written notice of termination, which termination will be deemed a breach by
Executive of his obligations under this Agreement.  “Good reason” means: (1) the
failure by the Company to continue Executive in the position of Senior Vice
President and Chief Financial Officer (or such other position as the Company and
Executive may agree upon); (2) failure by the Company to pay and provide to
Executive the compensation provided in Section 3.1 above, which failure is not
cured within 30 days after written notice of such failure is delivered by
Executive to the Company; (3) requiring Executive to be permanently based
anywhere other than within 25 miles of Company’s offices in Nashville, Tennessee
(excluding business related travel as required by the Company’s business); or
(4) any other material breach of this Agreement by the Company, which breach is
not cured within 30 days after written notice of such breach is delivered by
Executive to the Company.
 
 

--------------------------------------------------------------------------------


 

 
5.           Effect of Termination.


5.1           Expiration of Term.  If Executive or the Company elects not to
renew Executive’s employment for any Additional Term under Section 4.1, the
Company will pay to Executive the base salary and benefits otherwise payable to
Executive under Sections 3.1, 3.2 and 3.3, pro rata through the last day of
Executive’s actual employment by the Company.


5.2           Termination for Cause.  If the Company terminates Executive’s
employment for cause under Section 4.2, the Company will pay to Executive the
base salary and benefits otherwise payable to Executive under Sections 3.1, 3.2
and 3.3, pro rata through the last day of Executive’s actual employment by the
Company.


5.3           Termination Without Cause.


(a)           If the Company terminates Executive’s employment under Section 4.3
for any reason other than for cause (1) following the initial four months of
employment and before expiration of the Original Term or (2) at any time during
any Additional Term, the Company will pay to Executive severance equal to 12
months of base salary then applicable under Section 3.1 in the manner provided
under Section 3.2.  Executive will also be reimbursed for any incurred COBRA
cost during the 12 month period immediately following date of termination.


(b)           Executive acknowledges that if Executive’s employment is
terminated pursuant to Section 4.3, the payment in full of severance under this
Section 5.3 represents the total obligation of the Company to Executive under
this Agreement.


5.4           Termination for Death or Disability.  If Executive’s employment is
terminated by death or because of disability under Section 4.4, the Company will
pay to the estate of Executive or to Executive, as applicable, the base salary
and benefits otherwise payable to Executive under Sections 3.1, 3.2 and 3.4
above through the end of the month in which termination of Executive’s
employment because of death or disability occurs.


5.5           Termination by Executive.


(a)           If Executive terminates Executive’s employment under Section
4.5(a) for reasons of health, the Company will pay to Executive the base salary
and benefits otherwise payable to Executive under Sections 3.1, 3.2 and 3.4
through the date of termination.


(b)           If Executive terminates Executive’s employment under Section
4.5(b) for good reason at any time (1) following the initial four months of
employment and before expiration of the Original Term or (2) at any time during
any Additional Term, the Company will pay to Executive severance equal to 12
months of base salary then applicable under Section 3.1 in the manner provided
under Section 3.2.
 
 

--------------------------------------------------------------------------------



 


(c)           Executive acknowledges that if Executive’s employment is
terminated pursuant to Section 4.5(b), then the payment in full of severance
under Section 5.5(b) represents the total obligation of the Company to Executive
under this Agreement.


(d)           If Executive terminates Executive’s employment under Section
4.5(c), the Company will pay to Executive the base salary and benefits otherwise
payable to him under Sections 3.1, 3.2 and 3.4 pro rata through the last day of
his actual employment by the Company, and the Company may assert a claim for
damages caused to the Company by reason of Executive’s termination in breach of
Executive’s obligations under this Agreement.


6.           Non-Competition, Non-Solicitation and Confidentiality.


6.1           Non-Competition.  During the Original Term and, if automatically
renewed, the applicable Additional Term (regardless whether the Original Term or
the applicable Additional Term are terminated under Section 4 above prior to its
scheduled expiration under Section 1) and for a period of one year after the
expiration of the Original Term and, if automatically renewed, the applicable
Additional Term, Executive will not, including through an Affiliate (as defined
in Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934, as
amended), directly or indirectly, serve as proprietor, partner, manager,
employee, stockholder, principal, agent, consultant, director, officer or
lender, or in any other capacity participate, engage in or have a financial or
other interest in, any business which is a Direct Competitor of
Company.  “Direct Competitor” means any Person (as defined below) that directly
or through an Affiliate, subsidiary, division, joint venture, partnership,
strategic alliance, revenue sharing, license, marketing, distribution or similar
agreement or arrangement:  (1) is engaged in a business that provides the
following services directly to such Person’s customers’ employees, retirees and
their dependents, as applicable, through facilities located on or adjacent to
such Person’s customers’ workplace locations or remotely: health management;
primary care; occupational health; acute care; corporate health; pharmacy
services; or other services offered by Company on the date of termination of
Executive’s employment (collectively, the “Business”); or (2) is developing a
strategy to offer any of the foregoing services.  A list of the Direct
Competitors known to the Company on the effective date of this Agreement is set
forth on Exhibit B to this Agreement.  The Company may modify the list of Direct
Competitors from time to time, including after Executive’s or the Company’s
notice to terminate or not renew this Agreement.  Upon Executive’s request,
Company will provide to Executive a list of Direct Competitors known to the
Company. This Section 6.1 will not apply if Executive’s employment is terminated
prior to completion of Executive’s first four months of employment with the
Company.  “Person” means an individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture or any
other form of business organization, unincorporated organization or governmental
entity (or any department, agency or subdivision thereof).


6.2           Non-solicitation.  During the Original Term and, if automatically
renewed, the applicable Additional Term (regardless whether the Original Term or
the applicable Additional Term are terminated under Section 4 above prior to its
scheduled expiration under Section 1) and for a period of one year after the
expiration of the Original Term and, if automatically renewed, the applicable
Additional Term, Executive will not, directly or indirectly, and no Person (as
defined below, including an Affiliate) over which Executive exercises control
(whether as an officer, director, individual proprietor, holder of debt or
equity securities, consultant, partner, member or otherwise) (a) solicit or
engage or employ or otherwise enter into any agreement or understanding, written
or oral, relating to the services of any Person who is known or should be known
by Executive to be then employed or to have been employed within the preceding
six months by the Company or its Affiliates, (b) take any action which could be
reasonably expected to lead any Person to cease to deal with the Company or its
Affiliates or (c) solicit the business of, enter into any written or oral
agreement with or otherwise deal with any supplier of goods, products, materials
or services in competition with the Company or its Affiliates or solicit the
business of customers of the Company or its Affiliates who were such at any time
during the two-year period preceding Executive’s last date of employment, except
on behalf of businesses in which such party would then be permitted to engage
directly without violating this Section 6.
 
 

--------------------------------------------------------------------------------



 
6.3           Confidentiality.  During the Original Term and, if automatically
renewed, the applicable Additional Term (regardless whether the Original Term or
the applicable Additional Term are terminated under Section 4 above prior to its
scheduled expiration under Section 1) and for a period of five years after the
expiration of the Original Term and, if automatically renewed, the applicable
Additional Term, Executive will treat as trade secrets all Confidential
Information (as defined below) known or acquired by Executive in the course of
any affiliation Executive has with the Company or its Affiliates and will not
disclose any Confidential Information to any Person not affiliated with the
Company except as authorized in writing by the Company.  “Confidential
Information” means any information relating to the relationship of the Company
or its Affiliates to their customers (including, without limitation, the
identity of any customer), the research, design, development, manufacturing,
marketing, pricing, costs, capabilities, capacities and business plans related
to the Business, the financing arrangements of the Company, or the financial
condition or prospects of the Company; inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, clinical data, financial data, personnel data, computer programs,
software, including source code, object code, operating systems, bridgeware,
firmware, middleware or utilities and customer and supplier lists and any other
confidential information relating to the assets, condition or business of the
Company or its Affiliates.  Notwithstanding the foregoing, Executive will have
no obligation with respect to (a) information disclosed to Executive by a Person
who does not owe a duty of confidentiality to the Company or its Affiliates; or
(b) information which is in the public domain and is readily available; or
(c) information where disclosure is required by law or is necessary in
connection with a claim, dispute or litigation to which Executive is or becomes
a party and the Company is given ten business days prior written notice of the
intent to make disclosure.


6.4           Injunctive Relief.  The restrictions contained in this Section 6
are necessary for the protection of the business and goodwill of the Company and
its Affiliates and are considered by Executive to be reasonable for such
purpose.  Executive acknowledges that a breach or threatened breach by Executive
of the covenants contained in this Section 6 would cause the Company irreparable
harm and that the extent of damages to the Company would be impossible to
ascertain and that there is and will be available to the Company no adequate
monetary damages or other remedy at law to compensate it in the event of any
such breach.  Consequently, in the event of a breach of any such covenant, in
addition to any other relief to which the Company is or may be entitled, the
Company may seek, as a matter of course, an injunction or other equitable
relief, including the remedy of specific performance, to enforce any or all of
such covenants by Executive, his employer, employees, partners, agents or any of
them.
 
 

--------------------------------------------------------------------------------



 
6.5           Modification of Covenants.  In the event an arbitrator, court or
governmental agency or authority determines that any provision of Section 6 is
invalid by reason of the length of any period of time or the size of any area
during or in which such provision is effective, such period of time or area will
be considered to be reduced to the extent required to cure such invalidity.


6.6           Extension of Covenant.  In the event Executive violates the
restrictions contained in Section 6.1, the duration of such restriction will
extend for a period of time equal to the period of time during which such
violation continued.


6.7           Counter-claims.  Any claim or cause of action by Executive against
the Company, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of the restrictions
contained in this Section 6, but will be litigated separately including, without
limitation, any claim by Executive that Executive has not been terminated for
cause pursuant to Section 4.2 above, unless the claim and defense arise out of
the same event and joinder would be required.


7.           Inventions, Patents and Intellectual Property.


7.1           Executive agrees that all inventions, discoveries, computer
programs, data, software, technology, designs, innovations and improvements
(whether or not patentable and whether or not copyrightable) (individually, an
“Invention,” and collectively, “Inventions”) related to the Business which are
made, conceived, reduced to practice, created, written, designed or developed by
Executive, solely or jointly with others and whether during normal business
hours or otherwise, during the Original Term, the Additional Term or thereafter
if resulting or directly derived from Confidential Information, will be the sole
property of the Company.  Executive hereby assigns to the Company all Inventions
and any and all related patents, copyrights, trademarks, trade names, and other
industrial and intellectual property rights and applications therefore, in the
United States and elsewhere and appoints any officer of the Company as
Executive’s duly authorized attorney to execute, file, prosecute and protect the
same before any government agency, court or authority.  Upon the request of the
Company and at the Company’s expense, Executive will execute such further
assignments, documents and other instruments as may be necessary or desirable to
fully and completely assign all Inventions to the Company and to assist the
Company in applying for, obtaining and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any
Invention.


7.2           Executive will promptly disclose to the Company all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by the Company) to document the
conception and/or first actual reduction to practice of any Invention.  Such
written records will be available to and remain the sole property of the Company
at all times.
 
 
 

--------------------------------------------------------------------------------



 
8.           Return of Confidential Information.  All files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings or other written, photographic or other tangible material, in each
event, containing Confidential Information, whether created by Executive or
others, which come into Executive’s custody or possession, are and will be the
exclusive property of the Company to be used by Executive only in the
performance of his duties for the Company.


9.           Cooperation.  At any time during the term of this Agreement or
thereafter, Executive will reasonably cooperate with the Company in any
litigation or administrative proceedings involving any matters with which
Executive was involved during Executive’s employment by the Company.  The
Company will reimburse Executive for reasonable expenses, if any, incurred in
providing such assistance.


10.           Notices.  All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing, and may be given
by a party hereto by (a) personal service (effective upon delivery), (b) mailed
by registered or certified mail, return receipt requested, postage prepaid
(effective five business days after dispatch), (c) reputable overnight delivery
service, charges prepaid (effective the next business day) or (d) telecopy or
other means of electronic transmission (effective upon receipt of the telecopy
or other electronic transmission in complete, readable form), if confirmed
promptly by any of the methods specified in clauses subparagraphs (a)-(c) of
this Section 10, to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10.


11.           Non-Disparagement.  During the term of Executive’s employment
hereunder and for five years thereafter, Executive will not disparage,
deprecate, or make any negative comment with respect to the Company or its
Affiliates or their respective businesses, operations, or properties.


12.           Pronouns.  Whenever the context may require, any pronouns used in
this Agreement include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns include the plural and vice versa.


13.           Entire Agreement.  This Agreement, and such other agreements,
schedules and exhibits as are referenced in this Agreement, constitute the
entire agreement between the parties and supersede all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.


14.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.


15.           Governing Law; Consent to Jurisdiction.
 
 

--------------------------------------------------------------------------------


 

 
15.1           This Agreement will be construed, interpreted and enforced in
accordance with the laws of the State of Tennessee, notwithstanding any contrary
application of conflicts of laws principles.


15.2           Each of the Company and Executive consents to the jurisdiction of
all Federal and state courts located in the State of Tennessee which have
jurisdiction over any disputes arising under this Agreement.  Service of process
in any action or proceeding commenced in a court located in the State of
Tennessee may be made by written notice as provided in Section 10.


16.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business; provided, however, that
the obligations of Executive are personal and may not be assigned by him.


17.           Miscellaneous.


17.1           No delay or omission by the Company in exercising any right under
this Agreement operates as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar or waiver or any right on any other
occasion.


17.2            The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


17.3           In case any provision of this Agreement is invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions will in no way be affected or impaired.






 
[Signatures appear on following page.]
 
 
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the day and year set forth above.





 
COMPANY:
     
I-TRAX, INC.
         
By:  /s/ Danny A. Nelms
 
      Name: Danny Nelms
 
      Title: VP – HR
         
Attest: /s/ Angela Briggs
 
Name: Angela Briggs
 
Title: Director – HR
         
EXECUTIVE:
       
Witness: /s/ Angela Briggs
/s/ Bradley S. Wear
   


 
 

--------------------------------------------------------------------------------